Exhibit 10.1

November 2, 2011

Ms. Catherine Burzik

c/o Kinetic Concepts, Inc.

8023 Vantage Drive

San Antonio, Texas 78230

Re: Confirmation of Transition Arrangements

Dear Cathy:

This letter agreement confirms our latest discussions of your employment
arrangements as Chief Executive Officer of Kinetic Concepts, Inc. (“KCI”)
effective at the closing, scheduled for November 4, 2011, pursuant to the
Agreement and Plan of Merger dated July 12, 2011 (the “Merger Agreement”)
whereby Chiron Merger Sub, Inc. will merge with and into KCI (“Closing”). I am
authorized to act for Chiron Guernsey Holdings L.P., Inc. (by virtue of being
the President of its general partner, Chiron Holdings GP, Inc.), Chiron Guernsey
L.P., Inc. (by virtue of being a director of its general partner, Chiron
Guernsey GP Co. Limited), Chiron Topco, Inc., Chiron Holdings, Inc. and Chiron
Merger Sub, Inc. prior to Closing and, following the Closing, Chiron Guernsey
Holdings L.P. Inc. (by virtue of being the President of its general partner,
Chiron Holdings GP, Inc.) (sometimes collectively referred to below as “we” or
the “Board”). Following Closing, there will be a transition period continuing
until June 30, 2012 during which you will be the Chief Executive Officer of KCI
and LifeCell Corporation as provided below (“Transition Period”). During the
Transition Period, we will actively recruit your successor so as to provide for
an orderly transition of your duties and responsibilities.

During the Transition Period:

 

  •  

You will serve as a member of the Board of Chiron Holdings GP, Inc.

 

  •  

You will serve as the Chief Executive Officer of KCI and LifeCell Corporation
(those positions are collectively referred to below as “CEO” and those companies
sometimes are collectively referred to as the “Company”).

 

  •  

As CEO, you will report to the Board of Directors of Chiron Holdings GP, Inc. or
other applicable senior-most governing board of KCI, LifeCell Corporation and
their parent companies.

 

  •  

As CEO, you will remain the senior-most officer of the Company and its
subsidiaries, with all employees of the Company and their respective
subsidiaries reporting directly or indirectly to you.

 

  •  

As CEO, you will have the full authority and responsibility for the management,
operation and overall conduct of the business of the Company, including, without



--------------------------------------------------------------------------------

Ms. Catherine Burzik

Page 2

 

 

limitation, the full authority to hire and fire employees; provided that
(i) your hiring or firing of employees who are participants in the Chiron
Guernsey Holdings L.P. Inc. Equity Incentive Plan or who have targeted annual
compensation in excess of $500,000 per year, will be subject to approval of the
Board and (ii) the Board shall reserve the right to hire or fire employees at
the Executive Committee level in its discretion. Subject to the foregoing, you
will continue to enjoy the same breadth and scope of duties, authorities and
responsibilities of your position after Closing as you held as Chief Executive
Officer of KCI prior to Closing.

“Executive Committee” shall mean the positions of Chief Executive Officer of the
Company, President of Lifecell Corporation, Chief Financial Officer the Company,
President of the Active Healing Solutions division of KCI, General Counsel of
the Company, Head of Human Resources of the Company and the President of
Therapeutic Support Systems.

During the Transition Period, you will be compensated at a gross monthly rate of
$350,000, payable in cash in accordance with KCI’s regular payroll practices for
its officers (the “Transition Period Compensation”). In the event that the
Company terminates your employment at any time prior to February 5, 2012, the
Company will continue to pay such Transition Period Compensation to you as if
your employment had continued until such date. During the Transition Period, you
will be entitled to continue to participate in all employee retirement and
welfare benefit and perquisite plans and programs on the same basis as other
senior officers of the Company. Any such amount payable to you under this
paragraph will be payable to the representative of your estate in the event of
your death following such a termination in which you become entitled to such
payments. You will not participate in the Company’s long-term equity incentive
program or any other equity incentive programs.

In connection with the above acquisition of KCI, we confirm that, as of Closing,
you are unconditionally entitled to “Change in Control Good Reason” separation
payments and benefits under your October 16, 2006 employment agreement (as
amended December 22, 2008) (“Employment Agreement”) as of the date your
employment with the Company terminates in accordance with Internal Revenue Code
Section 409A (the “Termination Date”), which payments and benefits are listed
below and which you acknowledge will be in full satisfaction of all obligations
and amounts owing to you by the Company and its affiliates, whether under the
Employment Agreement or otherwise:

(i) a lump sum severance payment in an aggregate amount (initially representing
3 times the sum of your current base salary and target annual bonus) held in the
Trust (defined below), net of income and losses, as provided below, payable to
you on the date that is one day after the date that is six months after the date
of the Termination Date, or if earlier, upon the date of your death following
the Termination Date (the “Payment Date”);

(ii) a pro-rated payment of your incentive bonus based upon the length of your
employment in 2011 through and including the Closing and based upon actual
performance (for which purpose you will be deemed to have achieved all
individual performance objectives) and



--------------------------------------------------------------------------------

Ms. Catherine Burzik

Page 3

 

which will be paid to you when bonuses for the fiscal year ending December 31,
2011 are paid to other senior executives of KCI;

(iii) if you timely elect COBRA premiums (i.e., the COBRA premiums you would
have to pay to continue the medical, dental, and/or vision coverage you had
immediately prior to the Termination Date), the Company will pay your COBRA
premiums for up to a total maximum of 18 months, except that your COBRA premium
reimbursement will cease if you become eligible for comparable coverage from a
future employer during the 18 month period following my Termination Date; and

(iv) (a) your accrued and unpaid base salary and accrued and unused vacation
time through the Termination Date, payable by the next payroll date ending after
the Termination Date, (b) your unreimbursed business expenses incurred through
the Termination Date and payable in accordance with such policies and procedures
as are applicable to senior executives of KCI and (c) all accrued, vested and
unpaid benefits under all employee benefit plans in which you are a participant
immediately prior to the Termination Date, payable in accordance with the terms
of such plans.

You understand and we agree that, except with respect to the COBRA premiums as
described above, you will not be obligated to mitigate your severance and no
amounts payable to you hereunder will be reduced as a result of your subsequent
employment or self-employment.

As a result, as soon as is practicable (but not later than 15 days) after
Closing, the Company will establish a “rabbi” trust on terms that are consistent
with this letter agreement, reasonably acceptable to you and satisfying the
requirements of Internal Revenue Procedure 92-64 and immediately thereupon
deposit with the trustee a trust principal in cash in the amount of $5,638,500
(the “Trust”). The trustee of the Trust (the “Trustee”) will be the Northern
Trust Bank and Trust (Illinois) or such other similar institutional trustee as
may be reasonably selected by you. The Company will pay all fees and expenses
required to establish the Trust and all trust administration fees and expenses
for the Trust and, to the extent not paid timely, will promptly pay you all such
amounts deducted by the Trustee towards such fees and expenses. The principal of
the Trust, will be invested as you direct. The total amount then held in the
Trust will be unconditionally payable to you without any direction from the
Company or you, in a single sum, on the Payment Date (subject to prior notice
from the Company or you to the Trustee of the Termination Date), and the Trust
agreement will so provide. The Trust agreement will provide that the Trustee
will be responsible for any withholding taxes due with respect to such payment.

Your long-term incentive awards outstanding immediately prior to Closing will
have fully vested, stock awards paid and stock options exercised (or cancelled
and paid) at Closing and therefore no further amount will be due you under those
awards when your employment terminates. Consequently, for the avoidance of
doubt, you agree that you will have no further rights with respect to any
outstanding or previously outstanding equity awards or equity securities of the
Company or its affiliates other than the payment to you of the unpaid portion,
if any, of cash consideration with respect thereto pursuant to the terms of the
Merger Agreement.



--------------------------------------------------------------------------------

Ms. Catherine Burzik

Page 4

 

The Company will pay your professional expenses up to a maximum amount of
$75,000 (and any taxes, grossed up, respecting such payment) incurred to advise
you, negotiate and prepare all agreements in connection with these transition
arrangements. In the event of any dispute regarding this letter agreement or
related matters, the Company will promptly advance to you, upon your request,
all attorneys fees and other litigation costs incurred in connection with such
dispute, subject to your written undertaking to refund all such amounts in the
event that a final determination is entered in such dispute finding that each of
your material positions in such dispute was frivolous.

You are also entitled to a Section 280G “golden parachute” tax reimbursement
gross-up payment (or payments) as set forth in your Employment Agreement under
the caption “Benefits Upon a Change in Control” (the provisions of which are
hereby incorporated by reference) and which shall continue to be payable to you
as set forth therein (the “Gross-Up Payment”). The Gross-Up Payment will also
apply to any payments under this letter agreement that are determined to be
“parachute payments” under Section 280G. For the avoidance of doubt, you will be
entitled to the Gross-Up Payment even if you die or terminate employment due to
disability during the post-Closing transition period.

You will continue to be bound by all of the terms of the restrictive covenants
in each of the Nondisclosure and Non-Competition Agreements agreed to between
you and KCI, which were attached to and incorporated by reference into the four
nonqualified stock option agreements, dated effective as of February 23,
2011, February 23, 210, February 23, 2009 and February 20, 2009 and the two
restricted stock unit award agreements, dated as of February 23, 3011 and
February 23, 2010, including, without limitation, the non-competition,
non-solicitation and confidentiality provisions of Sections 1-3 of each document
thereto.

During the Transition Period (and thereafter as applies), you will continue to
be indemnified and held harmless, and insured under a contract of directors and
officers liability insurance, to the same extent as applied prior to Closing.

This letter agreement will be effective immediately upon Closing and will be
void if the pending acquisition is terminated prior to Closing. Any claim or
controversy arising out of or relating to this letter agreement shall be
submitted to final and binding arbitration in Bexar County, Texas according to
the procedures set out in KCI’s Arbitration Policy, and this letter agreement
shall be governed by the laws of the State of Texas, without regard to conflicts
of laws rules.

If you concur in the above arrangements, please signify your agreement below and
return one signed copy of this letter agreement to me by November 4, 2011.

We are honored to have you continue to lead KCI during the Transition Period and
congratulate you and your team for its successes in bringing the acquisition to
a successful Closing. This letter agreement constitutes the entire agreement
between you and us regarding the subject matter hereof and may be executed in
counterparts, each of which shall constitute an original and which together
shall constitute a single instrument.



--------------------------------------------------------------------------------

Ms. Catherine Burzik

Page 5

 

 

 

 

/s/ Buddy Gumina

  Mr. Buddy Gumina, on behalf of Chiron Guernsey Holdings L.P., Inc. (as
President of its general partner, Chiron Holdings GP Inc.), Chiron Guernsey
Holdings L.P. Inc. (as director of its general partner, Chiron Guernsey GP Co.
Limited), Chiron Topco, Inc. (as President), Chiron Holdings, Inc. (as
President) and Chiron Merger Sub, Inc. (as President) and, following the
Closing, Guernsey Holdings L.P., Inc. (as President of its general partner,
Chiron Holdings GP. Inc.)

 

Accepted and agreed:

/s/ Catherine Burzik

Catherine Burzik